DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 6/14/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1 – 10 and 18 – 20) and method (claims 11 – 17) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of object data store, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A system, comprising: an object data store configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities; and a bookkeeping engine configured to: map the plurality of data objects to the plurality of control entities; process the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities; determine at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values for data objects from the plurality of data objects associated with each control entity of the plurality of control entities; and determine, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object.
Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to control entities (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to control entities, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of control entities, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 112
Claim 18 limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 18 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eda et al., U.S. Patent Application Publication No.: 2017/0286707 (Hereinafter “Eda”), and further in view of Raleigh et al., U.S. Patent Application Publication No.: 2012/0289147 (Hereinafter “Raleigh”).
Regarding claim 1, Eda teaches, a system, comprising: 
an object data store configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.); and 
a bookkeeping engine configured to: map the plurality of data objects to the plurality of control entities (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.); 
process the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).); 
Eda does not clearly teach, determine at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values for data objects from the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and determine, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the system of claim 1, wherein the plurality of control entities includes control entities selected from: data object buckets (Raleigh [0719]: user bucket); user profiles (Raleigh [0130]: user profile); and object data store accounts (Raleigh [0017]: In some embodiments, access control 3101 specifically prevents or specifically allows each content distribution system communication session functionality over one or more communication network 3110, 3111 based on network type, capacity or cost.  In some embodiments, content distribution system control information data usage (consumption transactions, usage accounting, user account info, user preferences, authentication, authorization, billing) is allowed over all available communication networks 3110, 3111.). 
Regarding claim 3, the system of claim 1, wherein the bookkeeping engine is further configured to: 
determine at least one quota threshold associated with each requesting control entity of the at least one requesting control entity, wherein determining the data object access response for the target data object comprises comparing the at least one total usage value to the at least one quota threshold for each requesting control entity (Eda [0088]: The ILM policy may also include rules related to which physical storage devices should store objects based on, for example, the size of the object or the sensitivity of the data.  For example, the ILM policy may include a first rule.  The first rule may indicate that objects that are larger than a threshold size (e.g., 512 Megabytes) should be stored in an SSD pool, while objects that are not larger than the threshold should be stored in a HDD pool.).
Regarding claim 4, the system of claim 1, further comprising a metadata store for the plurality of data objects in the object data store, wherein: 
the metadata store includes parameter values corresponding to each data object of the plurality of data objects; and processing the plurality of data objects to identify object usage values includes determining parameter values corresponding to object usage values from the metadata store (Eda [0077]: After determining one or more object-store specific metadata parameters used by the UFO system at operation 404, the computer system may generate object-store specific metadata for the file at operation 406.  The object-store specific metadata may correspond to the metadata parameters identified at operation 404.  For example, the computer system may generate metadata related to the content-length, size, or ETag for the file.  In other words, the metadata parameters describe the type of metadata generated for an object or file (e.g., size, creation time), and the metadata attributes are the actual metadata values for an object (e.g., 1 GB, Feb.  2, 2015 at 2:31:42 PM).).
Regarding claim 5, the system of claim 1, wherein: 
the at least one total usage value for each control entity includes a plurality of total usage values corresponding to a plurality of usage value types (Eda [0084]: Likewise, the account database 520, which stored metadata information for the container (also known as container statistics) such as total size 522 and storage policy 524, does not include any information regarding the file 506.  For example, the total size of the container (e.g., the directory 602) is shown as being only 20 bytes, which is the size of the object 504 and does not include the file 506.); and 
determining the data object access response is further based on the plurality of total usage values (Eda [0086]: In some embodiments, such as those where flat files and/or database are kept for archival or random access reasons, the computer system may also update a container database 510 and/or account database 520.  As shown in FIG. 5B, the container database 510 may be updated to include an entry 514 for the file 506, in addition to the entry 512 for the object 504.  Likewise, the account database 520 may be updated to include a new total size 522 for the container (e.g., for the directory 502).  The storage policy 524 may be the same for the file 506 and the object 504, so the account database 520 may have the same storage policy 524 as before.).
Regarding claim 6, the system of claim 1, wherein the at least one total usage value is selected from: number of data objects value; storage capacity value; or transactional value (Eda [0010]: The generated metadata may include values for the second object that correspond to the one or more metadata parameters.  The processor may add the generated metadata to the second object.).
Regarding claim 7, the system of claim 1, wherein the bookkeeping engine is further configured to: 
determine the data object access response for each write request to the object data store; and asynchronously process the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 8, the system of claim 7, wherein the bookkeeping engine is further configured to asynchronously process the plurality of data objects and determine the at least one total usage value for each control entity at predetermined intervals (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 9, the system of claim 7, wherein the bookkeeping engine is further configured to: 
track an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and use the iteration checkpoint to restart, responsive to an iteration failure, an iteration (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).
Regarding claim 10, the system of claim 7, wherein the bookkeeping engine is further configured to set a delay value based on a predetermined interval and an iteration time for asynchronously processing the plurality of data objects and determining the at least one total usage value for each control entity  (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 11, Eda teaches, a computer-implemented method, comprising: 
mapping a plurality of data objects in an object data store to a plurality of control entities (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.), wherein each of the plurality of control entities is configured to access an assigned subset of the plurality of data objects (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.); 
processing the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).);
Eda does not clearly teach, determining at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values for data objects from the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and determining, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 12, the computer-implemented method of claim 11, further comprising:
determining at least one quota threshold associated with each requesting control entity of the at least one requesting control entity, wherein determining the data object access response for the target data object comprises comparing the at least one total usage value to the at least one quota threshold for each requesting control entity (Eda [0088]: The ILM policy may also include rules related to which physical storage devices should store objects based on, for example, the size of the object or the sensitivity of the data.  For example, the ILM policy may include a first rule.  The first rule may indicate that objects that are larger than a threshold size (e.g., 512 Megabytes) should be stored in an SSD pool, while objects that are not larger than the threshold should be stored in a HDD pool.).
Regarding claim 13, the computer-implemented method of claim 11, further comprising:
processing parameter values corresponding to each data object of the plurality of data objects to determine object usage values for each data object of the plurality of data objects, wherein the parameter values are stored in a metadata store of the object data store (Eda [0077]: After determining one or more object-store specific metadata parameters used by the UFO system at operation 404, the computer system may generate object-store specific metadata for the file at operation 406.  The object-store specific metadata may correspond to the metadata parameters identified at operation 404.  For example, the computer system may generate metadata related to the content-length, size, or ETag for the file.  In other words, the metadata parameters describe the type of metadata generated for an object or file (e.g., size, creation time), and the metadata attributes are the actual metadata values for an object (e.g., 1 GB, Feb.  2, 2015 at 2:31:42 PM).).
Regarding claim 14, the computer-implemented method of claim 11, further comprising:
determining the data object access response for each write request to the object data store; and asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 15, the computer-implemented method of claim 14, wherein asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity is executed at predetermined (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 16, the computer-implemented method of claim 14, further comprising:
tracking an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and restarting, responsive to an iteration failure, an iteration using the iteration checkpoint (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).
Regarding claim 17, the computer-implemented method of claim 14, further comprising:
setting a delay value based on a predetermined interval and an iteration time for asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 18, Eda teaches, a system, comprising:
an object data store configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.);
means for mapping the plurality of data objects to the plurality of control entities (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.);
means for processing the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).);
Eda does not clearly teach, means for determining at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values for data objects from the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and means for determining, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 19, the system of claim 18, further comprising:
means for determining the data object access response for each write request to the object data store; and means for asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 20, the system of claim 19, further comprising:
means for tracking an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and means for restarting, responsive to an iteration failure, an iteration using the iteration checkpoint (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baldwin, US 2015/0234879, Storage Quota Management
Narayanaswamy, US 2017/0264619, Middle Ware Security Layer for Cloud Computing Services
Carroll, US 9,990,187, Analytic Execution for Automatic Decision Making

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154